Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 19-23, drawn to a process for producing a polyol and a polyol obtainable from the process.
Group II, claim(s) 12-18, drawn to a process for producing a polyurethane foam and a polyurethane foam obtainable from the process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the polyol of claim 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of 1) Price (U.S. Pat. No. 3,539,536), 2) Hartman (U.S. Pat. No. 3,317,638) in view of Adams (U.S. Pat. No. 2,372,244), or 3) Eleveld (US 2005/0272912 A1). Specifically, see ¶ 23-24, 29-31, and 33 below, the discussion of which is incorporated herein by reference. As all common technical features between Group I and II do not . 
During a telephone conversation with N. Denise Brown on 2/17/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11 and 19-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 objected to because of the following informalities: A)ii) refers to a mixture of at least one phosphorus-containing compound having at least one hydroxyl group with at least one H-functional starter compound. Since the phosphorus-containing compound having at least one hydroxyl group is in of itself a “H-functional starter compound”, it is suggested the phrase “with at least one other H-functional starter compound, wherein the proportion of the other.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “by a method according to claim 1” should be “by the method according to claim 1” since the method of claim 1 already has antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites for a)iii) “saturated or unsaturated, linear or branched, aliphatic or cycloaliphatic or optionally, substituted aromatic or araliphatic residuals with up to 10 carbon atoms linked to the phosphorus via a C atom”. It is generally unclear whether “optionally” is meant to pertain only whether the “aromatic or aralphatic residuals” are substituted or not or if “aromatic or aralphatic residuals” as a whole is optional. The same issue applies to a)iv).
Further with respect to a)iii) of claim 2, it is generally unclear whether “with up to 10 carbon atoms” is meant to apply only to “substituted aromatic or araliphatic residuals” or to all species of the listed Markush group. The same issue applies to a)iv).
As claim 3 depends from claim 2, it is rejected for the same issue discussed above.
Claim 4 recites “wherein component A) comprises A)i) 100 percent phosphoric acid or A)ii) a mixture of 85 percent phosphoric acid and at least one other H-functional starter compound”. Firstly, it is unclear whether the recited percentages are meant to be weight percent or volume percent. Secondly, it is generally unclear what these percentages are meant to be with respect to. For example, in one sense the mixture can be said to require 85 percent of phosphoric acid and 25 present of some other H-functional starter compound. In another sense, the mixture can be a combination of 1) 85% phosphoric acid and 2) some other H-functional starter (in which case, the overall content of phosphoric acid is less than 85%).  
With respect to claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further with respect to claim 9, claim 9 recites “derivates of the glycidols”. The term “the glycidols” lacks antecedent basis. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 further limits compounds corresponding to formula (I) to species including pyrophosphoric acid, diphosphonic acid, polyphosphoric acid, polyphosphonic acid, triphosphoric acid, triphosphonic aicd, tetrapolyphosphoric acid, tetrapolyphosphonic acid, trimetaphosphoric acid, and tetrametaphosphoric acid, and esters thereof. These compounds are outside of the scope of formula (I) of claim 2 and thus, claim 3 fails to include all of the limitations of the claim upon which it depends. It appears such compounds are within the scope of “b)” of claim 2 and not “a)”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (U.S. Pat. No. 3,539,536).
It is noted that claim 11 is recited in the product-by-process format by use of the language, “obtainable from…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 11, Price teaches poly(oxyalkylene) polyols (Abstract) and describes embodiments where phosphourous acid is reacted with first alkylene oxide, subsequently, the resulting adduct is then reacted with a second alkylene oxide, and finally, the resulting adduct is reacted with diethanolamine (see for instance Example 4; Col. 4, Line 51 to Col. 5, Line 15). Price specifically teaches the structure:
    PNG
    media_image1.png
    86
    262
    media_image1.png
    Greyscale
. Given the reaction scheme of Col. 2, Lines 30-53, it is inferred that “C2H4O” are residues derived from ethylene oxide and “C3H6O” are residues derived from propylene oxide. Although Price does not describe obtaining the above polyol by the particular process set forth within claim 1, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the product-by-process claims whereby in step 1 the molar ratio of component B (ethylene oxide residues) to OH groups of component A (phosphourous acid) is 5:2, which is equivalent to 2.5:1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (U.S. Pat. No. 3,317,638) in view of Adams (U.S. Pat. No. 2,372,244). 
It is noted that claim 11 is recited in the product-by-process format by use of the language, “obtainable from…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 11, Hartman teaches phosphate polyols prepared via reacting phosphoric acid with alkylene oxides (Col. 2). Hartman teaches particular embodiments where propylene oxide-phosphoric acid adduct is provided and subsequently reacted with propylene oxide to provide polyol (Example 1; Col. 4, Lines 45-65). Hartman differs from the subject matter claimed in that phosphoric acid-ethylene oxide is not described as reactant. Hartman teaches the reaction products that can be used are those disclosed by U.S. Pat. No. 2,372,244 (Adams) (Col. 4, Lines 19-26). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the adducts of Adams within the protocols of Hartman thereby predictably affording flame retardant polyols in accordance with the teachings of Hartman. 
Adams teaches adducts derived from 1 mol phosphorous acid and 2 mol of ethylene oxide (Example III), which is equivalent to a molar ratio of (B) to hydroxyl groups of (A) of 1:1. The combination of references suggests phosphorus-containing polyether polyols derived from a first step reaction involving phosphorous acid/ethylene oxide and a second step involving propylene oxide. Although Hartman does not 
Claims 1-9, 11, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eleveld (US 2005/0272912 A1).
Regarding Claims 1, 5, 6, 8, 9, 11, 19, 20, 22, and 23, Eleveld teaches a process for preparing polyether polyols and the resulting polyols (Abstract) and describes an embodiment where phosphoric acid initiator is reacted with propylene oxide without DMC catalyst and, subsequently, the resulting adduct is reacted with propylene oxide with a DMC catalyst (¶ 49). In the first step, 50 g of phosphoric acid (MW: 98 g/mol; OH functionality = 3) is reacted with 199 g of propylene oxide (MW: 58 g/mol), which is equivalent to a molar ratio of (B) to hydroxyl groups of (A) of 3.4:1.5 = 2.3:1. Such an embodiment differs from the subject matter claimed in that propylene oxide (“other alkylene oxide” of claim 1) is utilized in the first step instead of ethylene oxide. In this regard, Eleveld indicates the alkylene oxide used in first and/or second step can be in principle be any alkylene oxide and indicates ethylene oxide and/or propylene oxide are particular preferred (¶ 31). Given such, it would have been obvious to one of ordinary skill in the art to substitute the propylene oxide within Eleveld’s first step with ethylene oxide, thereby predictably affording workable phosphorus-containing polyether polyols in accordance with the teachings of Eleveld. 
Regarding Claims 2 and 3
Regarding Claim 4, Eleveld teaches using 99% phosphoric acid (¶ 49), which is seen to comprise “100 percent phosphoric acid” and water. Alternatively, Eleveld teaches 85 wt% of phosphoric acid can be used (¶ 47), which is a mixture of 85 wt% phosphoric acid and 15 wt% water. 
Regarding Claim 7, Eleveld teaches the first step can be performed in the absence of catalyst (¶ 50, 26). 
Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eleveld (US 2005/0272912 A1) in view of van der Hulst (EP 090444A2).
The discussion regarding Eleveld within ¶ 33-36 is incorporated herein by reference.
Regarding Claims 10 and 21, Eleveld differs from the subject matter claimed in that a particular molar ratio of C) to hydroxyl groups of the product of step 1 is not specified. Eleveld teaches the DMC reaction step is performed as described by EP090444 (van der Hulst) (¶ 34). van der Hulst teaches it is known that molar ratio of epoxide to hydroxide group of initiator is not very critical and may vary between wide limits, such as between 0.5-3000 (Page 11, Lines 20-26). van der Hulst indicates the amount of epoxide used can vary widely according to specific end use and can be easily determined by those skilled in the art (Page 10, Lines 16-19). Accordingly, van der Hulst indicates the quantity of epoxide/molar ratio used is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764